Title: From George Washington to Gustavus Scott, 8 January 1798
From: Washington, George
To: Scott, Gustavus



Dear Sir,
Mount Vernon 8th Jan. 1798

Your letter of the 21st Ulto from Annapolis, has given me the pleasure of knowing that the State of Maryland continues to act like itself, in granting a loan to carry on the Public buildings in the Federal City. Another object of equal importance to it—the Navigation of Potomac—lays claim to its attention, and I hope will meet with equal success.
By a notification in the Gazettes, I perceive a general meeting of the Potomac company is requested in George Town on the second thursday in February. If nothing unforeseen happens to prevent, I expect I shall have the pleasure of seeing you on that occasion. With great esteem and regard—I am—Dear Sir Your Obedt Hble Servt

Go: Washington

